Citation Nr: 1047714	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-17 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to an increased rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to January 
1972 and from February 1977 to February 1981. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In his October 2004 notice of disagreement, the Veteran requested 
a hearing before the Board.  In his June 2007 substantive appeal, 
the Veteran indicated that he did not want a hearing.  
Clarification from the Veteran was obtained.  In an October 2010 
statement, the Veteran submitted written notification indicating 
that he did not wish to appear at a hearing.  Thus, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

The issue of entitlement to an increased rating for left ear 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran indicated that he was exposed to the actual death 
or threatened death of himself and others from hostile military 
activity, including incoming/hostile fire; and, while not 
verified, the claimed in-service stressor is consistent with the 
places, types, and circumstances of service.  

2.  A VA staff psychiatrist has diagnosed the Veteran as 
suffering from 
PTSD, has determined that the claimed in-service stressor (being 
fearful of incoming/hostile fire) is adequate to support a 
diagnosis of PTSD, and that the Veteran's symptoms are related to 
the claimed stressor.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have 
been met.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304(f) 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Service Connection for PTSD

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the laws and regulations outlines above, service 
connection for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2010). 

The Veteran's claim of service connection for PTSD, to include 
PTSD, is primarily based on the stressor of coming under hostile 
enemy fire.  However, he also alleged stressors of (1) seeing 
troops unload dead bodies from a helicopter and (2) seeing dead 
bodies on the side of the road. 

The Board notes that the provisions relating to the establishment 
of service connection for PTSD, found at 38 C.F.R. § 3.304(f), 
were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-
39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) 
(effectuating a correction to the July 13, 2010 Federal 
Register).  As set forth in the Federal Register, the revised 
provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 
2010, and apply to any claim that "[w]as appealed to the Board 
before July 13, 2010 but has not been decided by the Board as of 
that date."  Id.  Because the Veteran's claim was pending before 
the Board on July 13, 2010, but had not yet been decided at that 
juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for 
consideration in this case.

This recent regulatory change has eliminated the requirement for 
corroboration of a claimed in-service stressor if it is related 
to the Veteran's fear of hostile military or terrorist activity.  
It is necessary that a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service.  38 C.F.R. § 3.304(f)(3)(2010).  

With respect to the Veteran's allegations, this regulatory change 
is only applicable to his allegation of experiencing a 
generalized fear while in Vietnam, to include witnessing trauma 
and coming under hostile enemy fire, because such relates to 
"fear of hostile military or terrorist activity." Although not 
specifically discussed in his VA psychiatric treatment records, 
the Veteran provided further insight into his allegations of 
coming under enemy small arms fire, in an October 2007 statement.  
In this statement, he described a small arms fire assault which 
occurred in February 1968 while he was stationed at Camp Townes.  
The Veteran stated that after working a 12 hour shift of duty in 
the communications sector of the battery he was eager to get some 
sleep.  He indicated that as he was approaching his sleeping 
quarters, he was told that they were on high alert.  He stated 
that a bullet flew over his head and he realized that his life 
was in peril and he could be killed.  He reflected that he sought 
cover in a commo shack and that bullets began to strike the tin 
roof of the commo shack. 

The Veteran submitted two statements from fellow service members 
assigned to his unit attesting that this specific incident had 
occurred.  One buddy statement from E. S. indicated that he had 
served as a switchboard operator, and that in February 1968 Camp 
Townes, where he was stationed, was attacked by a squad of NVA 
regulars.  Another buddy statement from R. W. indicated that in 
February 1968 Camp Townes was attacked by small arms fire and at 
least one person was shot.  Documents submitted by the Veteran 
serve to confirm that the authors of the buddy statements did in 
fact serve with him in the same unit.

The Board notes that the Veteran's personnel records indicate 
that the Veteran served in Vietnam from April 1967 to March 1968.  
His principal duty is listed as a switchboard operator.  Those 
documents also show that the Veteran participated in at least 
four (4) campaigns - "VN Counter Offensive Phase I", "VN 
Counter Offensive Phase II", "TET Counter Offensive," and "VN 
Counter Offensive Phase III".  Cobbled together, and without any 
evidence to the contrary, the Board finds that there is 
sufficient evidence to support the Veteran's allegation of coming 
under enemy fire or at least having a generalized fear of hostile 
military activity.  See Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002) (holding that the veteran's presence with the unit at 
the time such attacks occurred corroborates his statement that he 
experienced such attacks personally).

The Board initially notes that there are numerous VA outpatient 
treatment records confirming a diagnosis of PTSD in accordance 
with the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  Moreover, numerous of these VA 
outpatient treatment records associated his diagnosis of PTSD 
with his experiences in Vietnam.  A May 2005 letter from the 
Veteran's staff psychiatrist reiterates a diagnosis of PTSD had 
been rendered under the DSM-IV. 

Although the available service treatment records do not note any 
complaints or treatment for psychiatric issues, a January 2004 VA 
social worker considered the Veteran's alleged stressor of being 
on the receiving end of incoming/hostile fire.  The staff social 
worker noted that the Veteran "appear[ed] to meet the criteria 
for [PTSD], from his experiences in Vietnam."  

Significantly, a May 2005 VA staff psychiatrist indicated that 
the Veteran "has been in treatment in the Mental Health Clinic 
of this facility since 9 December 2003.  I am his psychiatrist, 
and I have him diagnosed with PTSD from his experiences in 
Vietnam."  The treating VA staff psychiatrist additionally noted 
that the Veteran had been involved in supportive therapy with his 
social worker.  Based on this letter, it appears that the VA 
staff psychiatrist had access to the Veteran's VA Mental Health 
Clinic treatment records, which included the above referenced 
January 2004 VA treatment record.  Therefore, in providing the 
Veteran with a diagnosis of PTSD, the Board will presume that the 
May 2005 VA staff psychiatrist considered the Veteran's alleged 
stressor of being on the receiving end of incoming/hostile fire 
noted in his January 2004 VA treatment record. 


The Board has considered a July 2004 VA examination report which 
indicated that the Veteran did not meet the diagnostic criteria 
of PTSD according to DSM IV because too few of the criteria for 
PTSD were met.  A diagnosis of anxiety disorder was provided 
instead.  Regardless, as noted above, the Board has determined 
that the Veteran has subsequently been diagnosed with PTSD by a 
VA staff psychiatrist.  See May 2005 VA treatment record.  The 
Board notes that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, and that a claimant may be granted service connection 
even though the disability resolves prior to adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In 
this case, although the July 2004 VA examiner determined that the 
Veteran did not have PTSD, he has been diagnosed with PTSD during 
the pendency of the appeal. 

As noted above, in order to apply the recent regulatory change 
eliminating the requirement for corroboration of a claimed in-
service stressor, it is necessary that a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD.  Here, only the May 2005 VA staff 
psychiatrist's opinion meets these requirements. 

Additionally, the Board has made a credibility determination that 
the Veteran's claimed stressor, related to his fear of hostile 
military or terrorist activity, is consistent with the places, 
types, and circumstances of his service.  For purposes of 
38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.

As noted above, the Veteran's personnel records confirm that he 
served in Vietnam as a switchboard operator.  While stressor 
verification is not required under the new regulations, 
statements from fellow unit members serve to validate one alleged 
incident where the Veteran was on the receiving end of 
incoming/hostile fire.  As such, the Board finds that his claimed 
stressor of being in fear while on the receiving end of 
incoming/hostile fire appears consistent with the places, types, 
and circumstances of his service.  

Pursuant to this decision, the Board has made a credibility 
determination that the Veteran's in-service stressor occurred, as 
it is consistent with the places, types, and circumstances of his 
service.  Additionally, as his stressor relates to his fear of 
hostile military or terrorist activity, and a VA staff 
psychiatrist has essentially confirmed that the Veteran suffers 
from PTSD because of the military-related experience he reported, 
the Board finds that the doctrine of reasonable doubt supports a 
grant of service connection for PTSD.  

The Board additionally notes that the Veteran has been diagnosed 
with an anxiety disorder post-service.  However, because no 
competent evidence causally relates this specific diagnosis to 
active service, there was no treatment for this disorder in 
service, and there is no record of treatment for this disorder 
for many years following service, a grant of service connection 
is not warranted.  See 38 C.F.R. § 3.303; Pond v. West, 12 Vet. 
App. 341, 346 (1999).


ORDER

Entitlement to service connection for PTSD is granted.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
required to satisfy VA's obligations under the VCAA.   

An October 2004 rating decision granted the Veteran service 
connection for a left ear hearing loss disorder at a 
noncompensable disability rating.  In an October 2004 statement, 
clearly labeled by the Veteran as an "NOD," he indicated his 
disagreement with the rating assigned.  Thereafter, the RO issued 
a rating decision in September 2005 that confirmed and continued 
the noncompensable disability rating assigned for the Veteran's 
hearing.  Significantly, the RO noted that the Veteran's right 
ear hearing loss now met the requirements for hearing loss for VA 
purposes and, thus, the Veteran's hearing loss disability was now 
characterized as being bilateral.  There is no evidence that the 
inclusion of his right ear hearing loss satisfied his appeal for 
a higher rating for hearing loss.  In that regard, the evidence 
of record does not reflect that a statement of the case (SOC) has 
been issued pursuant to 38 C.F.R. § 19.26 in response to the NOD 
on this issue.

As such, the Board will remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("[t]hus, the next step was for the RO to issue an 
SOC on the denial of the . . . claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.").  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the appeal 
initiated by the Veteran for an increased 
rating for bilateral hearing loss.  The 
Veteran and his representative should be 
clearly advised of the need to file a 
substantive appeal if he wishes to complete 
an appeal from that determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


